DETAILED ACTION
Claim Status

Claims 1-17, 21, 22, 25, 27 are pending, with claims 1, 15 being independent.
Claims 1, 3-5, 15, 21 and 25 have been amended. 
Claims 18-20, 23-24 and 26 have been cancelled without prejudice or disclaimer. 
Claim 27 has been newly added herein.
Claims 1-17, 21, 22, 25, 27 will be examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 21, 22, 25, 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 15 cite limitation "no part of the photodiode region being both at a depth less than the trench depth and on the same side of the trench as the floating diffusion region” is a negative limitation that lacks sufficient support in the specification as originally filed.
Specifically the MPEP states “The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement” (MPEP §2173.05(i)). Applicant pointed to fig. 3, fig. 5-9 as a support of the amendment in their remarks submitted on 06/07/2021. However, there is no writing in the specification explicitly states not to form a part of the photodiode region being both at a depth less than the trench depth and on the same side of the trench as the floating diffusion region. Thus applicant is pointing to the figures that there is an absence of a portion of the photodiode region being both at a depth less than the trench depth and on the same side of the trench as the floating diffusion region. However, this absence of a positively taught does not provide sufficient support for the claimed scope of an open ended device that may comprise any further elements with the sole exclusion of a part of the photodiode region found in the cited prior art reference. This is considered an attempt to define what Applicant did not invent in contrast to what Applicant invented.
The other claims are rejected as they depend on the rejected independent claims.
Again, claims 21 and 25 recite, ‘no part of the photodiode region is between the bottom photodiode section and the trench’. This is also a negative limitation that lacks sufficient support in the specification as originally filed.
Specifically the MPEP states “The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement” (MPEP §2173.05(i)). There is no writing in the specification explicitly states not to form a part of the photodiode region between the bottom .

Claim Objections
Claim 10 is objected to because it lacks proper antecedent basis. The Examiner suggests the following amendments:
10.  The pixel of claim 1, the trench having a width between 0.05 micrometers and 0.3 micrometers in a plane parallel to the planar region.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-17, 21, 22, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (US 20130175582 A1) in view of Manda (JP 2010073840 A) of record.

Regarding independent claim 1, Ihara et al. teach a pixel 22 (fig. 2-3; ¶¶ 0039-0068) comprising:

a floating diffusion region 160 in the semiconductor substrate 102, adjacent to the trench, and extending away from the planar region to a junction depth that is less than the trench depth;
a photodiode region PD2 in the semiconductor substrate and including
(i) a bottom photodiode section 144 beneath the trench, and
(ii) a top photodiode section 132 adjacent to the trench, beginning at a photodiode depth, relative to the planar region, that is less than both the trench depth and a depth of the bottom photodiode section 144 relative to the planar region, extending toward and adjoining the bottom photodiode section,
in a cross-sectional plane perpendicular to the substrate top surface 102T and including the trench, the photodiode region PD2, and the floating diffusion region 160, the top photodiode section 132 being on a side of the trench opposite the floating diffusion region 160, and no part of the photodiode region PD2 being both at a depth less than the trench depth and on the same side of the trench as the floating diffusion region 160; and
a dielectric layer 126 lining the trench.

Ihara et al. teach the dielectric layer 126 is gate insulating layer of the transistor Tx. But Ihara et al. are silent upon the provision of wherein a top region of the dielectric layer between the planar region and the junction depth having a top thickness, a bottom region of the dielectric layer between the photodiode depth and the trench depth having a bottom thickness that exceeds the top thickness.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Ihara et al. and Manda to make the thickness of the gate insulating film of the transfer transistor thicker at the lower portion of the trench according to the teachings of Manda to achieve ‘to achieve both an improvement in the transfer capability of signal charge transfer and an improvement in pressure resistance’ by modifying the magnitude of the inversion potential at the time of transistor on is relatively small at the bottom of the trench and relatively large at the top of the trench, relatively weakened electric field strength on the bottom corner of the trench. See details in Manda, ¶¶ 0011-0055.  

Regarding independent claim 15, Ihara et al. teach a pixel 22 (fig. 2-3; ¶¶ 0039-0068) comprising:
a semiconductor substrate 102 having a substrate top surface 102T forming a trench (accommodating transfer transistor Tx) extending into the semiconductor substrate 102 and having a trench depth relative to a planar region of the substrate top surface 102T surrounding the trench;
a floating diffusion region 160 in the semiconductor substrate 102, adjacent to the trench, and extending away from the planar region to a junction depth that is less than the trench depth; and
a photodiode region PD2 in the semiconductor substrate and including
(i) a bottom photodiode section 144 beneath the trench, and

in a cross-sectional plane perpendicular to the substrate top surface 102T and including the trench, the photodiode region PD2, and the floating diffusion region 160, the top photodiode section 132 being on a side of the trench opposite the floating diffusion region 160, and no part of the photodiode region PD2 being both at a depth less than the trench depth and on the same side of the trench as the floating diffusion region 160; and
a dielectric layer 126 lining the trench having a top region formed between the planar region and the junction depth, and a bottom region formed between the photodiode depth and the trench depth;
a gate-electrode 120 material filling the trench;
wherein the semiconductor substrate 102, the gate-electrode material 120, and the bottom region there between form a first capacitor having a first capacitance;
wherein the semiconductor substrate 102, the gate-electrode material 120, and the top region there between form a second capacitor having a second capacitance.

Ihara et al. teach the dielectric layer 126 is gate insulating layer of the transistor Tx. But Ihara et al. are silent upon the provision of wherein the second capacitance that exceeds the first capacitance. 
However, Manda teaches a similar pixel comprising a similar trench gate transistor comprising a gate insulating film 5 (5a, 5b, 5c) (fig. 5C or fig. 6 or fig. 8) having a higher thickness at the bottom of the trench 3 than the top of the trench. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Ihara et al. and Manda to make the thickness 
Modifying the gate insulating film thickness of Ihara et al. with the teaching of Manda will make the second capacitance that exceeds the first capacitance as capacitance is inversely proportional to the distance between the plates of the capacitor (thickness of the gate insulating film).

Regarding claim 2, Ihara et al. and Manda further teach, the dielectric layer having a relative permittivity greater than or equal to that of silicon dioxide (Applicant’s device and the combined device of Ihara et al. and Manda use same dielectric materials for gate insulating film).

Regarding claim 3 and 27, Ihara et al. and Manda further teach, the pixel of claim 1, the bottom region including a first dielectric layer 5b (Manda, fig. 11) not covering the planar region, and a second dielectric layer 5c, 5a that (i) lines the trench 3 and continuously spans between the planar region and the first dielectric layer 5b such that it covers at least part of the planar region, (ii) is at least part of the top region of the dielectric layer , and (iii) covers the first dielectric layer 5b.

Regarding claim 4, Ihara et al. and Manda further teach, the pixel of claim 3, wherein the first dielectric layer 5b (Manda) and the second dielectric layer 5c, 5a are formed of a same dielectric material (Silicon Oxide).

Regarding claim 5, Ihara et al. and Manda further teach, the pixel of claim 3, wherein the first dielectric layer 5b (ZrO2, HfO2, ¶ 0044) and the second dielectric layer 5c, 5a (Silicon Oxide) are formed of different respective dielectric materials.

Regarding claim 6, Ihara et al. and Manda further teach, the pixel of claim 1, each of the bottom thickness and the top thickness being in a same direction, the bottom thickness exceeding the top thickness by atleast a factor of two (Manda, fig. 8, 11).

Regarding claim 7, Ihara et al. and Manda further teach, the pixel of claim 6, the bottom thickness exceeding the top thickness by a factor of between two and five (Manda, fig. 8, 11).

Regarding claim 8, Ihara et al. and Manda further teach, the pixel of claim 1, the top thickness being between two nanometers and ten nanometers (5-10 nm, Manda).

Regarding claim 9, Ihara et al. and Manda further teach, the pixel of claim 1, the trench depth being between 0.1 micrometers and 0.9 micrometers (1 µm, Manda, ¶ 0024).

Regarding claim 11, Ihara et al. and Manda further teach, the pixel of claim 1, the semiconductor substrate 102/1 being p-doped, the photodiode region 144/2 being n-doped, and the floating diffusion 160/4 region being n-doped (Ihara et al., fig. 3 and Manda, fig. 8).

Regarding claim 12, Ihara et al. and Manda further teach, the pixel of claim 1, further comprising a gate-electrode material 120 filling the trench (fig. 3; ¶ 0046); the trench, the dielectric layer 126, and the gate-electrode 120 material forming a vertical transfer gate electrically connected to the photodiode region PD2 via the bottom region and the top photodiode section.
Regarding claim 13, Ihara et al. and Manda further teach, the pixel of claim 1 12, the gate-electrode material 120 including at least one of polysilicon and a metal (Ihara et al., ¶ 0079).

Regarding claim 14, Ihara et al. and Manda further teach, an image sensor comprising a plurality of pixels of claim 1, for each pixel of the plurality of pixels, the semiconductor substrate thereof being part of a same semiconductor substrate of the image sensor 100 (Ihara et al., fig. 3; ¶ 0042).

Regarding claim 16, Ihara et al. and Manda further teach, the pixel of claim 15, the bottom region being formed of a first dielectric having a first dielectric constant, the top region being formed of a second dielectric having a second dielectric constant that exceeds the first dielectric constant (Manda’s and Applicant’s top region and bottom region use the same dielectric materials).

Regarding claim 17, Ihara et al. and Manda further teach, the pixel of claim 15, the bottom region including a plurality of material layers.

Regarding claims 21 and 25, Ihara et al. and Manda further teach, the pixel of claim 1 and 15, a minimum distance between (a) the top photodiode section and (b) a region of the substrate top surface forming the trench (Ihara et al., fig. 3), 
the depth of the bottom photodiode section exceeding the trench depth such that, beneath the trench and in a direction perpendicular to the substrate top surface, no part of the photodiode region PD2 is between the bottom photodiode section and the trench (Ihara et al., fig. 3).

While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.
   



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. and Manda (JP 2010073840 A) of record as applied to claim 1 as above, and further in view of Sze et al. (US 20200176500 A1).

Regarding claim 10, Ihara et al. and Manda teach all the limitations of claim 1.
But Ihara et al. and Manda are silent upon the provision of wherein the trench having a width between 0.05 micrometers and 0.3 micrometers in a plane parallel to the planar region.
However, Sze et al. teach a similar structure, comprising a trench having a width between 0.08 micrometers and 0.15 micrometers (¶ 0082).
Given the teaching of the reference Sze et al., it would have been obvious to determine the optimum width. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD M HOQUE/Examiner, Art Unit 2817